The Honorable Sid Rosenbaum State Representative 2902 Hinson Road Little Rock, AR 72212-2747
Dear Representative Rosenbaum:
I am writing in response to your request for my opinion on the following questions:
  1. Can a school display firearms on school property for a fundraising event sponsored by a 501C(3) non-profit corporation?
  2. Is there an exemption that allows the firearms to be displayed at the event itself if held on school property?
  3. If a certified law enforcement officer were present and if gun safety information were present, could firearms be displayed?
RESPONSE
In my opinion, the answer to your first two questions is "no." A.C.A. §5-73-109. I believe the answer to your third question is likewise "no," unless the display is integral to one of the educational or training purposes set forth at A.C.A. § 5-73-109(c)(8) and (9).
Question 1: Can a school display firearms on school property for afundraising event sponsored by a 501C(3) non-profit corporation?
In my opinion, the answer to this question is "no."
Section 5-73-119(a)(2)(A) of the Code (Supp. 2001) provides: "No person in this state shall possess a firearm: (i) Upon the developed property of the public or private schools[.]" In Cole v. State, 323 Ark. 136, 142,913 S.W.2d 779 (1996), the Arkansas Supreme Court remarked that "the intent behind this statute is clearly to insure safety at Arkansas's public schools. S.T. v. State, 318 Ark. 499, 885 S.W.2d 885 (1994)." Although A.C.A. § 5-73-119(c) sets forth various exemptions from the ban on possessing weapons on school property, none would justify displaying firearms on school property for the entertainment of prospective donors to a nonprofit corporation. See the attached Ark. Op. Att'y Gen. No.2001-174 (opining that A.C.A. § 5-73-119 prohibits renting a school building to a nonprofit corporation for the purpose of auctioning firearms, among other things).
Question 2: Is there an exemption that allows the firearms to bedisplayed at the event itself, if held on school property?
As reflected in my response to your previous question, I believe the answer to this question is "no."
Question 3: If a certified law enforcement officer were present and ifgun safety information were present, could firearms be displayed?
In my opinion, the answer to this question is "no," unless both the information and the display of firearms could legitimately be described as falling within the scope of one or both of the following exceptions set forth at A.C.A. § 5-73-119:
  (c) It is a defense to prosecution under this section that at the time of the act of possessing a handgun or firearm:
*      *      *
  (8) The person is participating in a certified hunting safety course sponsored by the commission or a firearm safety course recognized and approved by the commission or by a state or national nonprofit organization qualified and experienced in firearm safety; or
  (9) The person is participating in a school-approved educational course or sporting activity involving the use of firearms[.]
If the purpose of the display would be, as you suggest, to draw the attention of potential donors to a nonprofit corporation, it would appear unlikely that either of these exceptions would apply regardless of whether a certified law enforcement officer were present.1 However, the question of whether the display would fall within one of the above exemptions is one of fact that I am neither equipped nor authorized to address.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh
1 Certified law enforcement officers are exempted from the prohibition against possessing guns on school property pursuant to A.C.A. § 5-73-119(c)(6).